Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda [20050065993 ], in view of Ford et al [20090043993], Smith et al [20040015791], further in view of Cannon [6334178 ]

As to claim 1, 
Honda [20050065993] teaches A system comprising: a processing device; and a memory device including instructions that are executable by the processing device for causing the processing device to:
 receive a configuration dataset [ 009: “The template input unit can receive a template file including an undefined variable, the template file being prepared in connection with the job network configuration file”];
The template input unit can receive a template file including an undefined variable, the template file being prepared in connection with the job network configuration file”];  ] ; 

generate an updated configuration dataset in which the plurality of variables are replaced with the actual  values [ 0036: “HostName` in the 15.sup.th and `InsName` in the 17.sup.th line are variables. Because the template file 122 has the same format as the job network configuration file 112, the job network configuration file 112 is created by replacing these undefined variables with the actual data” – file is generated and  updated]; and 	
But  does not explicitly teach generate synthesized values for the plurality of variables
However, Ford et al [20090043993] teaches generate synthesized values for the plurality of variables  [“the interface is operable to receive an indication of the alteration to the set of values, the monitoring logic further comprising configuration data generating logic operable to generate replacement configuration data to be stored in the storage element. Such embodiments would be appropriate, for example, where the software does not have knowledge of the exact hash operation performed by the hash logic, and accordingly cannot directly produce the configuration data. In such instances, the indications received at the interface may identify that a value has been added to the set of values. For each such value received at the interface, the configuration data generating logic is operable to generate replacement configuration data”- replacement values are equivalent to synthesized value]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Honda and Ford because both are directed toward replacing values. Furthermore, teaching of Honda can be improved by teaching of Ford by being able to generate data for the identified data such that the it can be automatically created for efficiently  and quickly provide data . 
But both do not explicitly teach provide the updated configuration dataset to a configuration manager 
However, Smith et al [20040015791] teaches provide the updated configuration dataset to a configuration manager [0044: “The configuration file manager 212 generates a graded configuration file 230 corresponding to the synthesized configuration file 224 and its corresponding fitness value 228 (step 310), and adds the graded configuration file 230 to the graded configuration files 210 (step 312). ” Further see fig. 2D, synthesized configuration file is provided to configuration file manager 212]
It would have been obvious to person of ordinary skill in the art to combine teaching of Honda and Ford with Smith because all are directed toward configuration file. Furthermore, Smith improves upon Honda and Ford by being able to send back the updated or synthesized configuration file to configuration manager such that configuration manager can use the updated synthesized file for the device configuration with defined value. 

However Cannon [6334178 ] teaches  configuration manager to configure a plurality of servers in a distributed computing environment automatically based on the updated configuration dataset [ Summary “Whenever the profiles or their constituent reference characteristics change, the configuration managers automatically propagate the changes down to all managed units ” and “ configuration manager 300 determines whether certain prescribed update criteria have been met to start distributing the accumulated changes. The update criteria may be set by a system administrator or other user, permanently incorporated into the firmware or other programming of the processor 302 upon manufacture of the configuration manager 300, or established in another way. As mentioned above, the update criteria determine when the configuration manager 300 propagates changes in the reference parameters down to the subordinate managed servers.” And “the configuration manager 300 may propagate updates to all subscribing managed units, or to certain individual managed units requiring updates, depending on which update criteria are used” – update is distributed by the configuration manager]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine combination of Honda and Ford with Smith and Cannon because all are directed toward configuration. Furthermore, Cannon improves upon combination of the Honda, Ford and Smith such that the updated file/configuaraiton is sent to the subordinate system automatically for updating 
As to claim 11, 
Combination of Honda and Ford with Smith and Cannon teach this claim according to the reasoning set forth in claim 1 supra. 

As to claim 20, 
Combination of Honda and Ford with Smith and Cannon teach this claim according to the reasoning set forth in claim 1 supra. 

Allowable Subject Matter
Claim 2-9, 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187